                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              3   (ray.schrock@weil.com)
                                  Jessica Liou (pro hac vice)
                              4   (jessica.liou@weil.com)
                                  Matthew Goren (pro hac vice)
                              5   (matthew.goren@weil.com)
                                  767 Fifth Avenue
                              6   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                                  650 California Street, Suite 1900
                             11   San Francisco, CA 94108
                                  Tel: 415 496 6723
                             12   Fax: 650 636 9251

                             13   Attorneys for Debtors and Debtors in Possession
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14                                UNITED STATES BANKRUPTCY COURT
      767 Fifth Avenue




                             15                                NORTHERN DISTRICT OF CALIFORNIA
                                                                      SAN FRANCISCO DIVISION
                             16

                             17
                                                                              Bankruptcy Case No. 19-30088 (DM)
                             18     In re:                                    Chapter 11 (Lead Case)
                                                                              (Jointly Administered)
                             19     PG&E CORPORATION,
                                                                              NOTICE OF CONTINUED HEARING ON
                             20              - and -                          SUBROGATION SETTLEMENT AND RSA
                                                                              MOTION
                             21     PACIFIC GAS AND ELECTRIC
                                    COMPANY,                                  [Re: Dkt. No. 3992]
                             22
                                                                   Debtors.   Date: December 4, 2019
                             23                                               Time: 10:00 a.m. (Pacific Time)
                                     Affects PG&E Corporation                Place: United States Bankruptcy Court
                             24      Affects Pacific Gas and Electric               Courtroom 17, 16th Floor
                                    Company                                          San Francisco, CA 94102
                             25      Affects both Debtors
                                                                              Objection Deadline:
                             26     * All papers shall be filed in the Lead          October 16, 2019 at 4:00 p.m. (PT)
                                    Case, No. 19-30088 (DM).
                             27

                             28



                              Case: 19-30088           Doc# 4762   Filed: 11/15/19   Entered: 11/15/19 14:10:02    Page 1 of
                                                                                3
 1           PLEASE TAKE NOTICE that, on September 24, 2019, PG&E Corporation and Pacific Gas
     and Electric Company, as debtors and debtors in possession (the “Debtors”) in the above-captioned
 2   chapter 11 cases (the “Chapter 11 Cases”), filed the Debtors’ Motion Pursuant to 11 U.S.C.
     §§ 363(b) and 105(a) and Fed. R. Bankr. P. 6004 and 9019 for Entry of an Order (I) Authorizing the
 3   Debtors to Enter into Restructuring Support Agreement with the Consenting Subrogation
     Claimholders, (II) Approving the Terms of Settlement with Such Consenting Subrogation
 4
     Claimholders, Including the Allowed Subrogation Claim Amount, and (III) Granting Related Relief
 5   [Dkt. No. 3992] (the “Subrogation Settlement and RSA Motion”). Concurrently with the
     Subrogation Settlement and RSA Motion, the Debtors filed a notice of hearing [Dkt. No. 3994],
 6   which stated that: (1) any oppositions or responses to the Subrogation Settlement and RSA Motion
     must be in writing, filed with the United States Bankruptcy Court for the Northern District of
 7   California (San Francisco Division) (the “Bankruptcy Court”), and served on the counsel for the
     Debtors at the above-referenced addresses so as to be received by no later than 4:00 p.m. (Pacific
 8
     Time) on October 16, 2019 (the “Objection Deadline”); (2) all oppositions and responses must be
 9   filed and served pursuant to the Second Amended Order Implementing Certain Notice and Case
     Management Procedures entered on May 14, 2019 [Dkt. No. 1996] (“Case Management Order”);
10   and (3) any oppositions or responses must be served on all “Standard Parties” as defined in paragraph
     5 of the Case Management Order.
11
             PLEASE TAKE FURTHER NOTICE that a hearing on the Subrogation Settlement and
12
     RSA Motion was held on October 23, 2019; that at the conclusion of that hearing, the Bankruptcy
13   Court continued the hearing on the Subrogation Settlement and RSA Motion to November 13, 2019;
     and that the hearing on the Subrogation Settlement and RSA Motion was further continued to
14   November 19, 2019 by the Notice of Continued Hearing on Subrogation Settlement and RSA Motion
     filed by the Debtors on November 12, 2019 [Dkt. No. 4680].
15

16          PLEASE TAKE FURTHER NOTICE that the hearing on the Subrogation Settlement and
     RSA Motion will be further continued from its hearing date of November 19, 2019, to December 4,
17   2019, at 10:00 a.m. (Pacific Time) in the courtroom of the Honorable Dennis Montali, United States
     Bankruptcy Judge, Courtroom 17, 16th Floor, 450 Golden Gate Avenue, San Francisco, California
18   94102. The Objection Deadline with respect to the Subrogation Settlement and RSA Motion
     has passed.
19

20            PLEASE TAKE FURTHER NOTICE that copies of the Subrogation Settlement and RSA
     Motion and its supporting papers can be viewed and/or obtained: (i) by accessing the Court’s website
21   at http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450 Golden
     Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims agent, Prime
22   Clerk LLC , at https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for
     U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-mail at:
23   pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents on the
24   Bankruptcy Court’s website.

25   ////

26   ////

27   ////

28   ////



 Case: 19-30088      Doc# 4762      Filed: 11/15/19    Entered: 11/15/19 14:10:02       Page 2 of
                                                 3
 1
     Dated: November 15, 2019
                                       WEIL, GOTSHAL & MANGES LLP
 2
                                       KELLER & BENVENUTTI LLP
 3
                                        /s/ Jane Kim
                                        Jane Kim
 4

 5                                      Attorneys for Debtors and Debtors in Possession

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case: 19-30088    Doc# 4762    Filed: 11/15/19   Entered: 11/15/19 14:10:02     Page 3 of
                                             3
